Case 2:20-cv-04354-GRB-SIL Document 28-2 Filed 11/16/20 Page 1 of 8 PageID #: 473




                 EXHIBIT B
      Case 2:20-cv-04354-GRB-SIL Document 28-2 Filed 11/16/20 Page 2 of 8 PageID #: 474




ROSEN, A LEADING AND
LONGSTANDING FIRM, Announces
Investigation of Securities Claims
Against Nikola Corporation - NKLA




NEWS PROVIDED BY
Rosen Law Firm, P.A. 
Sep 15, 2020, 03:30 ET




NEW YORK, Sept. 15, 2020 /PRNewswire/ -- Rosen Law Firm, a global investor rights law rm,
announces it is investigating potential securities claims on behalf of shareholders of Nikola
Corporation (NASDAQ: NKLA) resulting from allegations that Nikola may have issued materially
misleading business information to the investing public.


On September 10, 2020, the investment analyst Hindenburg Research issued a report on the
Company entitled "Nikola: How to Parlay An Ocean of Lies Into a Partnership With the Largest
Auto OEM in America[.]" The Hindenburg report alleges that Nikola "is an intricate fraud built
on dozens of lies . . ." The report also alleges, among other things, that Nikola claims to "design[]
all key components in house, but they appear to simply be buying or licensing them from
third-parties. . . . [W]e found that Nikola actually buys inverters from a company called Cascadia.
In a video showing off its 'in-house' inverters, Nikola concealed the Cascadia label with a piece
of masking tape." Hindenburg further asserts that Nikola has misled investors concerning its
battery and hydrogen fuel cell claims, as well as its purported "multi-billion-dollar order book,"
which Hindenburg asserts is " lled with uff."


                                                                                                    /
On thisCase 2:20-cv-04354-GRB-SIL
        news,                         Document
               shares of Nikola fell $10.24,     28-2over
                                             or 24%,   Filed 11/16/20
                                                           the next twoPage 3 of days,
                                                                        trading  8 PageID  #: 475at
                                                                                       to close
$32.13 per share on September 11, 2020, on unusually heavy trading volume, damaging
investors.


Rosen Law Firm is preparing a class action lawsuit to recover losses suffered by Nikola's
investors. If you purchased shares of Nikola, please visit the rm's website at
http://www.rosenlegal.com/cases-register-1943.html to join the class action. You may also
contact Phillip Kim of Rosen Law Firm toll free at 866-767-3653 or via email at
pkim@rosenlegal.com or cases@rosenlegal.com.


Follow us for updates on LinkedIn: https://www.linkedin.com/company/the-rosen-law- rm or
on Twitter: https://twitter.com/rosen_ rm or on Facebook:
https://www.facebook.com/rosenlaw rm.


Rosen Law Firm represents investors throughout the globe, concentrating its practice in
securities class actions and shareholder derivative litigation. Rosen Law Firm was Ranked No. 1
by ISS Securities Class Action Services for number of securities class action settlements in 2017.
The rm has been ranked in the top 3 each year since 2013. Rosen Law Firm has achieved the
largest ever securities class action settlement against a Chinese Company. Rosen Law Firm's
attorneys are ranked and recognized by numerous independent and respected sources. Rosen
Law Firm has secured hundreds of millions of dollars for investors.


Attorney Advertising. Prior results do not guarantee a similar outcome.


Contact Information:


Laurence Rosen, Esq.
Phillip Kim, Esq.
The Rosen Law Firm, P.A.
275 Madison Avenue, 40th Floor
New York, NY 10016
Tel: (212) 686-1060
Toll Free: (866) 767-3653
Fax: (212) 202-3827
                                                                                                      /
      Case 2:20-cv-04354-GRB-SIL Document 28-2 Filed 11/16/20 Page 4 of 8 PageID #: 476
lrosen@rosenlegal.com
pkim@rosenlegal.com
cases@rosenlegal.com
www.rosenlegal.com


SOURCE Rosen Law Firm, P.A.




Related Links

www.rosenlegal.com




                                                                                          /
       Case 2:20-cv-04354-GRB-SIL Document 28-2 Filed 11/16/20 Page 5 of 8 PageID #: 477




Pomerantz Law Firm Announces the Filing
of a Class Action against Nikola Corporation
and Certain Of cers - NKLA

NEWS PROVIDED BY
Pomerantz LLP 
Sep 17, 2020, 13:19 ET




NEW YORK, Sept. 17, 2020 /PRNewswire/ -- Pomerantz LLP announces that a class action
lawsuit has been led against Nikola Corporation ("Nikola" or the "Company") (NASDAQ: NKLA)
and certain of its of cers. The class action, led in United States District Court for the Eastern
District of New York, and docketed under 20-cv-04354, is on behalf of a class consisting of all
persons other than Defendants who purchased or otherwise, acquired Nikola securities
between June 4, 2020, and September 9, 2020, both dates inclusive (the "Class Period"),
seeking to recover damages caused by Defendants' violations of the federal securities laws and
to pursue remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the
"Exchange Act") and Rule 10b-5 promulgated thereunder, against the Company and certain of
its top of cials.


If you are a shareholder who purchased Nikola securities during the class period, you have until
November 16, 2020, to ask the Court to appoint you as Lead Plaintiff for the class. A copy of the
Complaint can be obtained at www.pomerantzlaw.com. To discuss this action, contact Robert
S. Willoughby at newaction@pomlaw.com or 888.476.6529 (or 888.4-POMLAW), toll-free, Ext.
7980. Those who inquire by e-mail are encouraged to include their mailing address, telephone
number, and the number of shares purchased.


                     [Click here for information about joining the class action]



                                                                                                    /
NikolaCase 2:20-cv-04354-GRB-SIL
      purports                      Documentzero-emissions
                to operate as an integrated  28-2 Filed 11/16/20  Page 6 ofsystems
                                                            transportation  8 PageIDprovider.
                                                                                     #: 478

The Company purports to design and manufacture battery-electric and hydrogen-electric
vehicles, electric vehicle drivetrains, vehicle components, energy storage systems, and hydrogen
fueling station infrastructure. The Company also purports to develop electric vehicle solutions
for military and outdoor recreational applications. Nikola was founded in 2015 by Defendant
Trevor Milton ("Milton"), and in June 2020, the Company's securities began trading publicly after
the execution of a reverse merger with VectoIQ Acquisition Corp.


The complaint alleges that throughout the Class Period, Defendants made materially false and
misleading statements regarding the Company's business, operational, and compliance
policies. Speci cally, Defendants made false and/or misleading statements and/or failed to
disclose that: (i) Defendant Milton had repeatedly misrepresented and/or exaggerated Nikola's
 nancial, technological, and operational pro le; (ii) the foregoing misrepresentations were
intended to, and did, present a materially false image of the Company's growth and success,
thereby arti cially in ating the Company's stock price; (iii) the foregoing misrepresentations
were foreseeably likely to subject the Company to enhanced regulatory scrutiny and/or
enforcement, along with reputational harm when the truth came to light; and (iv) as a result,
the Company's public statements were materially false and misleading at all relevant times.


On September 10, 2020, Hindenburg Research ("Hindenburg") published a report entitled,
"Nikola: How to Parlay An Ocean of Lies Into a Partnership With the Largest Auto OEM in
America" (the "Hindenburg Report" or the "Report"). Asserting that it had gathered "extensive
evidence—including recorded phone calls, text messages, private emails, and behind-the-
scenes photographs," Hindenburg represented that it had identi ed "dozens of false
statements by" Milton, which had led Hindenburg to conclude that Nikola "is an intricate fraud
built on dozen of lies over the course of . . . Milton's career." Defendant Milton made these
misrepresentations, the Report asserted, to substantially grow the Company and secure
partnerships with top auto companies.


On this news, Nikola's stock price fell $4.80 per share, or 11.33%, to close at $37.57 per share on
September 10, 2020.


Then, on September 14, 2020, after the market had closed, Bloomberg reported that the
Securities and Exchange Commission ("SEC") was investigating Nikola to assess the merits of
the Hindenburg Report.
                                                                                                      /
Finally,Case 2:20-cv-04354-GRB-SIL
         on September                Document
                        15, 2020, during        28-2trading,
                                         intra-day     Filed 11/16/20
                                                              the Wall Page
                                                                       Street7 Journal
                                                                               of 8 PageID #: 479 that
                                                                                       reported
the United States Department of Justice had joined the SEC's investigation of Nikola.


On this news, Nikola's stock fell an additional $0.17 per share during intra-day trading, to close
at $32.83 on September 15, 2020, an 8.27% decline from its previous close on September 14,
2020.


The Pomerantz Firm, with of ces in New York, Chicago, Los Angeles, and Paris is acknowledged
as one of the premier rms in the areas of corporate, securities, and antitrust class litigation.
Founded by the late Abraham L. Pomerantz, known as the dean of the class action bar, the
Pomerantz Firm pioneered the eld of securities class actions. Today, more than 80 years later,
the Pomerantz Firm continues in the tradition he established, ghting for the rights of the
victims of securities fraud, breaches of duciary duty, and corporate misconduct. The Firm has
recovered numerous multimillion-dollar damages awards on behalf of class members. See
www.pomerantzlaw.com.


CONTACT:
Robert S. Willoughby
Pomerantz LLP
rswilloughby@pomlaw.com
888-476-6529 ext. 7980


SOURCE Pomerantz LLP




Related Links

www.pomerantzlaw.com




                                                                                                         /
             Case 2:20-cv-04354-GRB-SIL Document 28-2 Filed 11/16/20 Page 8 of 8 PageID #: 480


                                                                    (https://entwistle-law.com)



as (/practice-areas/antitrust-and-competition/)     Prominent Cases (https://entwistle-law.com/prominent-cases/)                           News (https://entwistle-law.com/
                                                                                                                                                                         •




                                                                   News & Media




    Back to All News                          UPDATE: ENTWISTLE & CAPPUCCI LLP FILES A SECURITIES CLASS ACTION COMPLAINT AGAINST NIKOLA
    (https://entwistle-law.com/news-          CORPORATION
    media/)                                   November 5, 2020

    Interviews (https://entwistle-            Entwistle & Cappucci’s ongoing investigation has led to the ling of a class action complaint against Nikola and certain of its
    law.com/category/interviews/)             o cers and directors. The case was led in the United States District Court for the District of Arizona, Case No. 2:20-cv-02123.

    News (https://entwistle-                  The complaint updates a number of issues that have recently been made public, including fraudulent misstatements regarding
    law.com/category/news/)                   Nikola’s products, processes and technology. In addition, the complaint includes allegations regarding the disclosure that Nikola’s
                                              planned agreement with General Motors Company may be renegotiated or terminated. A copy of the complaint may be found on
    Publications (https://entwistle-          the Firm’s website (https://entwistle-law.com/wp-content/uploads/2020/11/Nikola-ECF-1-through-1-4-11.03.2020-Complaint-
    law.com/category/publications/)
                                              Civil-Cover-Sheet-and-Certi cations-00109321xAE895.pdf).

                                              Investors that wish to serve as a lead plaintiff in this matter must have purchased Nikola securities during the period from March 3,
                                              2020 through October 15, 2020, inclusive, and le a motion with the Court no later than November 16, 2020. Any member of the
                                              proposed Class may move the Court to serve as a lead plaintiff through counsel of their choice, or they may choose to do nothing
                                              and remain a member of the Class.
     NEWS SEARCH


       Keyword
                                              CONTACT:

                                              Robert N. Cappucci, Esq. (rcappucci@entwistle-law.com (mailto:rcappucci@entwistle-law.com))
                 SEARCH
                                              Joshua K. Porter, Esq. (jporter@entwistle-law.com (mailto:jporter@entwistle-law.com))
                                              299 Park Avenue, 20th Floor
                                              New York, NY 10171
                                              Telephone: (212) 894-7200




                                                   Copyright © 2020 Entwistle & Cappucci LLP All Rights Reserved.

                                                     Legal   Privacy   Credits   Home(https://entwistle-law.com/)




                                                                                                                                                                                /
